Citation Nr: 0003406	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-33 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, to include service connection resulting from 
exposure to a toxic herbicide.

2.  Entitlement to service connection for squamous cell 
carcinoma of the neck, to include service connection 
resulting from exposure to a toxic herbicide.


REPRESENTATION

Appellant represented by:	Arthur T. McDermott, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1954 to November 
1974.  This appeal arises from an April 1994 rating decision 
of the Philadelphia, Pennsylvania, Regional Office (RO).  In 
this decision, the RO denied service connection for non-
Hodgkin's lymphoma and squamous cell carcinoma, to include 
the issue of whether these disorders were the result of the 
veteran's exposure to toxic herbicides.  The veteran appealed 
these determinations.


FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
merits of the veteran's claim for service connection for 
squamous cell carcinoma of the neck has been obtained.

2.  The veteran has never received a diagnosis for non-
Hodgkin's lymphoma.  He was first diagnosed with squamous 
cell carcinoma many years after his last period of active 
military service.  

3.  The medical opinion of May 1996 associated the veteran's 
squamous cell carcinoma with his respiratory system, but 
affirmatively found it to be the result of his use of 
cigarettes.

4.  The medical opinion of December 1997 determined that the 
veteran's squamous cell carcinoma was not associated with his 
respiratory system.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for non-Hodgkin's lymphoma.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran did not incur squamous cell carcinoma as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5107(a) (West 1991); 38 C.F.R. § 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was afforded an enlistment examination in 
November 1954.  On his medical history, he denied any history 
of tumors or cancer.  He did not report any history of 
respiratory problems.  On examination, the veteran's lungs, 
chest, neck, throat, skin, and lymphatic system were all 
found to be normal.  Similar findings were noted on 
comprehensive physical examinations in December 1956 and May 
1957.  On examination in October 1961 in preparation for the 
veteran undertaking missile training, his throat was noted to 
be abnormal.  The examiner explained this finding as the 
result of the veteran's tonsillectomy in childhood.  It was 
reported that this procedure had not resulted in any 
complications or sequelae.  His lungs, chest, neck, skin, and 
lymphatic system were again reported to be normal.  Similar 
findings as noted on the October 1961 examination were 
reported on comprehensive examinations in March 1965, October 
1965, August 1966, October 1967, August 1968, June 1969, 
September 1970, and August 1971.

The service medical records noted a diagnosis for viral upper 
respiratory infection in May 1963.  In May 1972, the veteran 
was hospitalized for his neurological complaints.  At the 
time of his admission, he was given a physical examination.  
This examination revealed that his neck was supple without 
adenopathy and his chest was clear.

In preparation for a comprehensive physical examination in 
June 1973, the veteran reported a medical history of 
shortness of breath, and pain and pressure in his chest.  The 
examining physician summarized the veteran's medical history 
to include an ear, nose, and throat (ENT) consultation in 
June 1973 that revealed a mild airway obstruction.  It was 
reported that this disorder had no complications and no 
sequelae.  On examination, the veteran's throat, neck, chest, 
lungs, skin, and lymphatic system were all normal.

A separation examination was given to the veteran in April 
1974.  He specifically denied any medical history of 
shortness of breath, pain or pressure in his chest, tumors, 
or cancer.  The examiner physician summarized the veteran's 
medical history to include a deviated septum which the 
veteran intended to have surgically corrected after his 
separation from the military.  It was determined that this 
problem was not incapacitating and resulted in no 
complications or sequelae.  On examination, the veteran's 
neck, throat, chest, lungs, skin, and lymphatic system were 
all found to be normal.  

A review of the veteran's service personnel records indicates 
that his military occupations included jet engine mechanic, 
missile engine mechanic, and air traffic controller.  It was 
noted that between October 1966 and December 1967, and again 
from May 1969 to October 1970, the veteran was stationed in 
the Philippines.  During the periods from late October 1966 
to March 1967, and again from July to October 1967, the 
veteran was on temporary duty assignment to Southeast Asia.  
It was noted that the veteran had been in a combat 
environment during the Vietnam Air Offensive Campaign from 
October 1966 to March 1967.  His service awards included the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal.

On a U. S. Department of Veterans Affairs (VA) compensation 
examination in January 1976, the veteran complained of nose, 
throat, and chest problems.  The physical examination 
revealed that the veteran had small areas of vitiligo on his 
skin.  His lymphatic system had no evidence of adenopathy.  
The veteran's nasal septum was deviated to the left, but his 
neck and respiratory system were noted as normal.  A chest X-
ray revealed fibronodular scarring in both apices with no 
definite active disease present.  Another compensation 
examination was given to the veteran in September 1978.  The 
examination of his respiratory system revealed normal 
findings.  A chest X-ray reported no changes since the last 
X-ray taken in January 1976.  There was no evidence of active 
disease.

In November 1980, the veteran was given another compensation 
examination.  The examiner did not note any abnormality upon 
examination of the veteran's skin, neck, lymphatic system, or 
respiratory system.  A chest X-ray reported no changes.  
Similar findings were reported on a VA compensation 
examination dated in August 1982.

A series of VA examinations were conducted between June and 
August 1980 in connection with the veteran's prior claim for 
service connection for a skin disorder resulting from his 
exposure to toxic herbicide.  A physical examination of June 
1980 noted that his throat and respiratory system were 
normal.  In July 1980, the veteran was given a VA dermatology 
consultation.  The diagnosis was vitiligo; however, the 
examiner opined that this disorder had not been caused by 
exposure to toxic herbicides.  A VA ENT consultation of 
August 1980 was afforded to the veteran due to his complaints 
of sinusitis.  On examination, his mouth and oropharynx were 
unremarkable.  The impression was probable allergic or 
vasomotor rhinitis.

By rating decision of October 1985, the RO determined that 
there was no objective evidence of record that would indicate 
that the veteran had incurred a chronic skin disorder as a 
result of his exposure to toxic herbicides.  

In November 1988, the veteran filed a claim for service 
connection for cancer, specifically lymphoma of the neck, as 
a result of exposure to toxic herbicides.  He claimed that 
while stationed at Clark Air Force Base in the Philippines he 
was given numerous temporary duty assignments to Vietnam.  
While he acknowledged that he could not remember any specific 
incident of exposure to a herbicide in Vietnam, he alleged 
that its use was widespread and he was certain he was exposed 
to it.  He reported that a lump first appeared on his neck in 
September 1988.  One month later, this lump was diagnosed as 
cancer and removed.

A VA discharge summary reported the veteran's hospitalization 
from November 1988 to January 1989.  It was reported that a 
left neck mass had been determined to be squamous cell 
carcinoma and removed.  However, the summary acknowledged 
that the primary tumor was never found.  A chest X-ray 
reported no infiltrates in the lungs.  The veteran underwent 
radiation therapy and was released.  The discharge diagnoses 
included metastatic squamous cell carcinoma of the left neck 
with unknown primary. 

The veteran filed a claim in July 1990 for service connection 
for non-Hodgkin's lymphoma as a result of exposure to a toxic 
herbicide.  By letter of August 1990, the RO informed the 
veteran that work on his claims for service connection 
resulting from exposure to a toxic herbicide were being 
deferred.  He was told that a recent U. S. federal court 
decision had struck down the VA regulations regarding toxic 
herbicide and all such claims were on hold until new 
regulations could be promulgated.

VA treatment records dated from 1988 to 1991 were associated 
with the claims file in June 1991.  Multiple chest X-rays 
from the fall of 1988 either reported no infiltrates or no 
significant abnormalities.  A clinical record dated in late 
October 1988 reported that the veteran had initially been 
presented with a palpable lymph node on the left neck.  
However, a biopsy revealed that this was in fact squamous 
cell carcinoma.  A direct laryngoscopy and esophagoscopy were 
performed in October 1988 that failed to identify any cancer 
or tumor.  A pathology report noted that multiple biopsies 
were taken in October 1988 of the nasopharynx, vallealar, 
base of tongue, left tonsil, and left neck.  None of these 
biopsies showed evidence of a tumor, except the left tonsil 
which was noted to have clumps of suspicious cells and the 
left neck which had metastatic squamous cell carcinoma.  A 
chest X-ray of July 1989 noted evidence of chronic 
obstructive pulmonary disease, bilateral upper lobe fibro-
calcification and questionable old tuberculosis.  A 
panendoscopy of August 1989 reported negative findings.  On 
physical examination in July 1989, it was noted that the 
veteran was positive for soft, mobile masses in the right 
neck submandibular region.  A VA discharge summary for a 
hospitalization from July to August 1989 included a diagnosis 
for dysphagia secondary to Candida pharyngitis.  A physical 
examination in February 1991 reported no palpable nodules in 
the neck.

The RO issued a rating decision in April 1994 that denied 
service connection for non-Hodgkin's lymphoma and squamous 
cell carcinoma under both direct and presumptive bases.  It 
was determined that the veteran's service medical records did 
not indicate that he had suffered with either disorder during 
his military career.  The RO found that there was no post-
service medical evidence that the veteran had ever been 
diagnosed with non-Hodgkin's lymphoma.  Finally, it was 
determined that the squamous cell carcinoma was first 
diagnosed many years after the veteran's separation from the 
military and was not medically linked to this service.

In the veteran's notice of disagreement (NOD) received in 
early August 1994, the veteran argued that a 24 year period 
was the usual time it took to develop squamous cell carcinoma 
after exposure to a carcinogen.  He also felt that it was 
"very significant" to his claim that the VA Medical Center 
was willing to treat this carcinoma.  The veteran submitted a 
substantive appeal (VA Form 1-9) in late August 1994.  He 
specifically alleged that the VA Medical Center's 
identification and willingness to operate on his carcinoma 
was recognition on the part of the VA that this cancer was 
the result of a service-connected illness.  The veteran's 
representative submitted a VA Form 646 in November 1994 in 
which he noted that the VA Medical Center had been unable to 
determine the primary site of the veteran's carcinoma.  It 
was contended that this fact and the carcinoma's immediate 
proximity to the lung, bronchus, larynx, and trachea, 
implicated that the primary site of the tumor was in the 
latter areas.

The RO contacted the veteran by letter of August 1995 and 
requested that he identify all healthcare providers that had 
treated his claimed carcinoma.  He was asked to submit signed 
release forms for all private healthcare givers.  The veteran 
was informed that his failure to submit this evidence could 
have an adverse effect on his claims for service connection.  
The veteran's representative responded in late August 1995 
that the veteran's only medical treatment has been conducted 
at his local VA Medical Center.

In March 1996, the veteran's VA medical records dated from 
1991 to 1996 were incorporated into his claims file.  A 
respiratory consultation in May 1991 noted the veteran's 
history of neck cancer.  On examination, there was no current 
evidence of lesion or palpable adenopathy.  Similar findings 
were noted on consultations conducted in October 1993 and 
September 1995.  A chest X-ray of August 1992 reported 
interstitial scarring extending into the upper lobes with 
biapical pleural thickening.  In October 1993, a chest X-ray 
revealed perihilar and biapical scarring with no acute 
infiltrates.  The chest X-ray of July 1994 noted that the 
study was unchanged since the October 1993 X-ray and there 
were no acute pulmonary nodules.

The RO requested a medical opinion in April 1996 from a VA 
physician on whether it was as likely as not that the 
veteran's carcinoma removed in the fall of 1988 was a 
"respiratory cancer" or a soft-tissue sarcoma.  

At his hearing on appeal in March 1996, the veteran's 
representative argued that since the primary site of the 
veteran's carcinoma was not located, it should be considered 
a cancer of the respiratory system since this location of 
origin cannot be ruled out.  It was argued that since this 
cancer was metastatic in nature, the benefit of the doubt 
should be given to the veteran and it be ruled a respiratory 
carcinoma.  The veteran testified that he first noticed a 
lump in his neck about the size of his fingertip sometime in 
September 1989.  The VA removed this lump and determined it 
was cancer.  It was noted by the veteran that he subsequently 
had to undergo radiation therapy.  He claimed that the 
physician that provided his radiation therapy informed him 
that his neck cancer had been caused by Agent Orange.  
However, the physician told the veteran that he could not 
write such an opinion for the record.  He alleged that he had 
been unable to work since the removal of his cancer because 
he would "just wear out so quick."  It was claimed by the 
veteran that his treating physicians had told him that in 95 
percent of the cases like his own, they were unable to 
determine the primary source of the cancer.  The veteran 
testified that during his military service from 1966 to 1969 
he was sent on temporary duty assignments to Vietnam as an 
air traffic controller.  Starting with the veteran's service 
in Vietnam, he claimed to have had rashes and skin 
discoloration.  He alleged that his treating physicians had 
told him "it was something we don't have a name for."  In 
April 1996, the veteran's representative submitted copies of 
VA medical records that had previously been obtained by the 
RO.

The veteran was given a VA compensation examination in May 
1996.  On examination, there was evidence of a status post 
left neck dissection.  No nodules were found.  The assessment 
was status post squamous cell carcinoma in 1988 with unknown 
primary cause, but likely head and neck cancer given 
documented risk factors in prior charts of current cigarette 
use.  A separate medical opinion was prepared by another VA 
physician following this examination.  The RO's April 1996 
request for a medical opinion was repeated verbatim in this 
opinion.  This physician revealed that he had reviewed the 
examination report of May 1996 and discussed the case with 
the examiner.  It was noted that:

[The examiner] notes that the histology 
of the metastatic cancer is squamous cell 
and that the veteran has the risk factor 
of smoking (oddly enough veteran 
continues to be a smoker) thus making it 
highly likely that the veteran's 
metastatic squamous cell cancer was 
primary in the head or neck...[The 
examiner] tells me that this would 
definitely not have been metastatic soft 
tissue sarcoma base[d] on the histologic 
diagnosis.  Tracheal cancer is very rare.  
But [the examiner] tells me that it is 
entirely possible that the primary site 
could have been the lung bronchus or 
larynx as a cancer primary in any of 
those sites this included in the 
radiation fields would have been 
destroyed by the radiation therapy 
leading to the veteran's present day 
status of no evidence of residual disease 
to date.

In May 1996, the veteran's representative submitted a letter 
to the RO in which he contended that the VA examiner of May 
1996 did not have the veteran's medical records for review 
nor did he understand the purpose of the examination.  It was 
claimed that this examination was circumspect and included 
questions to the veteran that where irrelevant to the April 
1996 medical opinion request.  The RO was requested to 
arrange a more thorough examination for the veteran.

A supplemental statement of the case (SSOC) was issued to the 
veteran in July 1996.  Service connection for lymphoma was 
denied on the basis that the veteran had never received a 
diagnosis for this disease.  Service connection for squamous 
cell carcinoma was denied on the basis that the medical 
expert's opinion linking this cancer to the veteran's 
respiratory system was too speculative.  

In July 1996, a VA respiratory consultation of June 1996 was 
incorporated into the claims file.  On examination, there was 
no evidence of a current disease.

A letter from the veteran's representative was received in 
September 1996.  He contended that the language used in the 
examiner's opinion of May 1996 was in fact not speculative, 
but indicated a better than 50 percent chance the veteran's 
carcinoma originated in his respiratory system.  Thus, the 
veteran was entitled to the benefit of the doubt and should 
be awarded service-connection.  It was also argued that the 
examiner had opined that the VA itself had destroyed the 
evidence of the primary carcinoma in its radiation therapy 
and, therefore, the veteran should not be penalized for the 
VA's actions in his claim for service connection.

VA medical records dated from 1987 to 1996 were associated 
with the claims file in November 1996.  Many of these records 
were duplicates of previously received evidence.  An 
outpatient record of March 1988 reported that a chest X-ray 
revealed no active infiltrates or disease.

Another hearing on appeal was provided to the veteran in 
November 1997.  His representative contented that the VA's 
radiation treatment in 1988 destroyed any evidence of the 
primary location of the carcinoma.  It was contended that any 
possibility that the veteran's carcinoma was of a respiratory 
origin should be resolved in a favorable decision on the 
issue of service connection.  The veteran claimed that he 
continued to suffer with cancer.  He asserted that his lymph 
nodes were removed surgically in October 1989 and he has 
never fully recovered from this operation.  However, it was 
acknowledged later by the veteran that his cancer was 
currently in remission.  He claimed that he had been informed 
that there would always be a chance that his cancer would 
return.  The veteran reported that the primary site of his 
cancer was never determined.

Another VA medical opinion was received in December 1997.  
The physician noted that he had reviewed the veteran's 
medical evidence and discussed the case with another 
physician.  He opined:

The veteran had a laryngoscopy performed 
which did not reveal any evidence of 
carcinoma.  Chest X-rays reveal[ed] no 
evidence of carcinoma either.  The 
surgery was performed in the late '80s.  
If the veteran had cancer from the 
trachea, bronchus, or lung the veteran 
would not have had a curative procedure 
by a radical neck dissection.  Therefore, 
it can be concluded that the cancer could 
not have originated from the lung, 
bronchus, or trachea.  He had a normal 
laryngoscopy, which rules out the larynx 
as a source of his tumor as well.

In a letter of April 1998, the veteran's representative 
contended that the original VA X-rays from the fall of 1988 
were reportedly destroyed by the VA Medical Center and could 
not be reviewed.  He also asserted that the VA physician's 
opinion of December 1997 was not adequate as it had not 
included an actual examination of the veteran and failed to 
opine if the veteran's squamous cell carcinoma could have 
originated in his larynx. 

A VA chest X-ray was obtained in September 1998.  The 
impression was biapical pleural thickening which had remained 
unchanged since the previous examination, no acute 
infiltrates or nodules.

A SSOC was issued to the veteran in March 1999 that informed 
him that his claims for service connection had again been 
denied.  It was again determined that the veteran had never 
received a diagnosis for non-Hodgkin's lymphoma and, 
therefore, could not be granted service connection for this 
disorder.  

In September 1999, the veteran's representative submitted a 
VA Form 646 which noted the veteran's claim that he had been 
exposed to toxic herbicides during his military service in 
Vietnam.  It was related that he felt his cancer of the 
"throat" had been caused by this exposure and that the 
primary site of this cancer was his respiratory system.  The 
representative contended that all X-rays taken in the fall of 
1988 that would establish the primary site of the veteran's 
cancer had been destroyed by the VA Medical Center.  It was 
alleged that the physician's opinion of December 1997 could 
not be persuasive as he or she did not have access to the 
destroyed X-rays.  Finally, the representative contended that 
the VA physician's opinions of May 1996 and December 1997 
were patently opposed to one another on the issue of the 
cancer originating in the respiratory system, and this placed 
the evidence in equipoise.  Therefore it was argued, the 
veteran should be granted service connection under the 
presumptions regarding exposure to toxic herbicides.


II.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
a malignant tumor or Hodgkin's disease becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1999).  Where a veteran served in active military 
service between January 9, 1962 and May 7, 1975 in the 
Republic of Vietnam, and non-Hodgkin's lymphoma or a soft 
tissue sarcoma becomes manifest to a degree of ten percent or 
more at any time, or a respiratory cancer becomes manifest to 
a degree of ten percent or more within 30 years, after the 
last date on which the veteran was exposed to a herbicide 
agent, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999).  These presumptions are rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. § 3.307(d) 
(1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam'' includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1999).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).

When after consideration of all evidence and material of 
record in a case before the VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991).


III.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  In other 
words, has the veteran presented a claim that is plausible.  
Regarding the veteran's claim for service connection for non-
Hodgkin's lymphoma, it is the undersigned's determination 
that this claim is not well-grounded.  A review of the 
evidence of record indicates that the veteran has never been 
diagnosed by a medical professional to have non-Hodgkin's 
lymphoma.  Without such a diagnosis from a competent source, 
this claim fails to meet the first prong of either the Caluza 
or Savage tests.  Turning to the veteran's claim for service 
connection for squamous cell carcinoma, the record indicates 
a medical opinion from a VA physician dated in May 1996 that 
indicated that it was "entirely possible" that this 
carcinoma originated in the lung, bronchus, or larynx.  It is 
determined that this opinion is sufficient to establish a 
plausible claim under the Caluza test and, therefore, the 
claim for squamous cell carcinoma is well-grounded.

In addition, the undersigned finds that the VA has conducted 
all development required in this case to comport with the 
requirements of 38 U.S.C.A. § 5107(a).  This has included the 
gathering of all pertinent medical evidence and multiple 
medical opinions on the claimed disorder's etiology.  It is 
noted by the undersigned that this claim was denied in the 
last SSOC on the grounds it was not well-grounded.  However, 
the facts and development of the present case do not warrant 
a remand for further RO consideration.  In the SSOC of May 
1999, the decisionmaker thoroughly discussed all relevant 
medical evidence.  This included a discussion weighing the 
probative value of pertinent medical opinions.  The veteran 
and his representative were provided with notification of the 
applicable laws and regulations, to include the presumptive 
provisions of 38 C.F.R. §§ 3.307 & 3.309, in the SOC of 
August 1994 and the SSOC of March 1998.  They have also been 
afforded not just one, but two hearings on appeal before VA 
Hearing Officers.  They have also provided both oral and 
written contentions and arguments on the merits of the 
veteran's claim for service connection.  While the Hearing 
Officer technically found the veteran's claim to be not well-
grounded in the SSOC of March 1999, in effect, his reasons 
and basis included a decision on the merits of the claim for 
service connection.  This reasoning went so far as to 
determine that the "preponderance of the evidence" weighed 
against the use of reasonable doubt under the provisions of 
38 U.S.C.A. § 5107(b).  As the veteran and his representative 
have been provided with the opportunity to present evidence 
and arguments on the merits of the claim for service 
connection, and availed themselves of those opportunities, 
appellate review is appropriate at this time.  See Robinette 
v. Brown, 8 Vet. App. 65 (1995); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Turning to the merits of the claim for service connection for 
squamous cell carcinoma, it is conceded by the Board that the 
veteran had active service which included service in Vietnam.  
However, a review of the service medical records and the 
medical evidence dated within one year of the veteran's 
separation from the military does not indicate any diagnosis 
of squamous cell carcinoma.  Neither has the veteran alleged 
that such a cancer was diagnosed during his military service 
or within one year of his separation.  The objective medical 
evidence indicates that the veteran's squamous cell carcinoma 
was first diagnosed in 1988, many years after his separation 
from the military.  It was acknowledged by the veteran at his 
hearing in March 1996 that he first noticed a lump in his 
neck in late 1980's.

The carcinoma removed from the veteran's neck in the fall of 
1988 was not located in the respiratory system, a fact that 
appears to be acknowledged by the veteran and his 
representative.  However, it has been contended that this 
carcinoma was not the primary tumor, that the primary tumor 
was located in the respiratory system, and that it was later 
destroyed by radiation therapy.  As noted above, the veteran, 
as a lay person, is not competent to provide an opinion on 
etiology or diagnosis.

There are two medical opinions of record that indicate an 
etiology of the veteran's squamous cell carcinoma.  The first 
was obtained in May 1996.  This opinion categorically stated 
that the tumor removed from the veteran's neck in the fall of 
1988 was not a soft-tissue sarcoma.  It did opine that the 
veteran's primary carcinoma possibly originated in his 
respiratory system and was later destroyed during radiation 
therapy.  While the veteran's representative and the 
adjudicators at the RO had argued over the weight to be 
accorded the language used by this examiner, specifically 
over the use of the word "possible", the undersigned finds 
these contentions irrelevant to the actual import of the May 
1996 opinion.  While this opinion does indicate that the 
veteran's carcinoma may have originated in the respiratory 
system, it does not establish a link to the veteran's 
exposure to a toxic herbicide in Vietnam.  In fact, it 
provides affirmative evidence to the contrary.  The physician 
specifically noted the veteran's history of cigarette 
smoking, a history repeatedly verified in the veteran's 
treatment records.  Based on this history, the physician 
thought it "highly likely" that the carcinoma originated in 
the head or neck and was possibly located in the respiratory 
system.  Thus, the May 1996 opinion affirmatively associates 
any possibility of the veteran having respiratory cancer in 
1988 with his past and continued use of cigarettes.

Even the language of the May 1996 opinion does not place the 
evidence the examiner reviewed in equipoise.  It was found 
that it was "highly likely" that the veteran's carcinoma in 
1988 originated in the head and neck, which does not 
necessarily place it as a respiratory cancer.  The physician 
then opined that it was "entirely possible" that the cancer 
was of respiratory origin.  This terminology does not 
indicate that it was as likely as not a carcinoma that 
originated in the respiratory system.  In other words, the 
physician failed to find that of all possible origins it was 
as likely from the respiratory system as any other source.  
In any event, this physician affirmatively associated the 
carcinoma with the veteran's cigarette use and not his 
exposure to toxic herbicides.

The medical opinion of December 1997 found no evidence in the 
veteran's medical records that indicated the veteran had a 
respiratory cancer in the fall of 1988.  This opinion was 
based on a thorough review of the contemporaneous medical 
evidence to include endoscopy and X-ray reports.  The 
physician found no objective evidence, even after thorough 
and multiple tests, that the veteran had cancer in the 
respiratory system.  It has been argued by the veteran's 
representative that this opinion is inadequate based on the 
facts that this examiner had not done a physical examination 
of the veteran and that X-rays taken in 1988 are now 
unavailable.  As noted in the factual background, the 
interpretations of the veteran's X-rays, endoscopy, and 
laryngoscopy are of record and were reviewed by the VA 
physician in December 1997.  An actual examination of the 
veteran in December 1997 would have been superfluous in 
connection to the opinion sought by this physician.  The 
opinion of whether a respiratory cancer existed in 1988 could 
only have been determined on the contemporaneous medical 
evidence taken at the time.  In any event, the VA physician 
had access to all subsequent physical examinations that the 
veteran had undergone to include the examination of May 1996.  
Therefore, the undersigned finds that this opinion was based 
on the veteran's entire medical history and was adequate for 
the purposes of determining whether a respiratory cancer 
existed in 1988.

When comparing the two medical opinions, the undersigned 
finds that the December 1997 opinion to be persuasive.  The 
latter opinion contains a thorough review and discussion of 
all of the pertinent medical evidence available, while the 
May 1996 opinion appears to be based solely on the history 
recited by the veteran.  In addition, the May 1996 examiner 
merely theorized about the possibility of respiratory cancer 
existing in the fall of 1988, while the December 1997 opinion 
discussed in the detail the objective test findings and 
surgical procedure.  

Based on the above analysis, the undersigned finds that the 
claim for service connection for non-Hodgkin's lymphoma is 
not well-grounded.  It is also determined that the 
preponderance of the evidence is against the grant of service 
connection for squamous cell carcinoma, even when considering 
the presumptions granted under the provisions of 38 C.F.R. 
§ 3.307 and 3.309.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for non-
Hodgkin's lymphoma, this appeal is denied.

Service connection for squamous cell carcinoma is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

